 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 KYLE F. WALDINGER (CABN 298752)
   MATTHEW L. McCARTHY (CABN 217871)
 5 Assistant United States Attorneys

 6              450 Golden Gate Avenue, Box 36055
                San Francisco, California 94102-3495
 7              Telephone:    (415) 436-6830/(415) 436-6838
                Facsimile:    (415) 436-7234
 8              E-mail:       Kyle.Waldinger@usdoj.gov
                              Matthew.McCarthy@usdoj.gov
 9
     Attorneys for the United States of America
10
                                         UNITED STATES DISTRICT COURT
11
                                      NORTHERN DISTRICT OF CALIFORNIA
12
                                                 OAKLAND DIVISION
13
     UNITED STATES OF AMERICA,                           )   NO. CR 17-00295 HSG
14                                                       )
                Plaintiff,                               )   UNITED STATES’ EX PARTE APPLICATION
15                                                       )   AND [PROPOSED] ORDER PERMITTING
           v.                                            )   RELEASE OF GRAND JURY TRANSCRIPTS
16                                                       )
     SALEEM MOHAMMAD KHAN,                               )   Trial Date:    February 19, 2019
17                                                       )   Pretrial Date: January 22, 2019, 3:00 p.m.
                Defendant.                               )   Court:         Hon. Haywood S. Gilliam, Jr.
18                                                       )

19 A.           Introduction
20              The United States has already produced the grand jury testimony of certain civilian witnesses
21 who testified before the grand jury, which production was subject to the Court’s order dated June 26,

22 2017. See doc. 18

23              Now, the United States hereby respectfully applies ex parte for an additional order, pursuant to
24 Federal Rule of Criminal Procedure 6(e), authorizing the government to provide defendant’s counsel

25 with copies of the grand jury testimony of any law enforcement witnesses whom the government may

26 call at trial. This application is also necessitated by the disclosure provisions of the Jencks Act, 18

27 U.S.C. § 3500.

28 / / /

     USA’S APP. FOR RELEASE OF GRAND JURY TRANSCRIPTS
     CR 17-0295 HSG
 1 B.       Government Request

 2          The secrecy provisions of Federal Rule of Criminal Procedure 6(e) provides in pertinent part

 3 that:

 4          The Court may authorize disclosure – at a time, in a manner, and subject to any other
            conditions that it directs – of a grand-jury matter:
 5
            (i) preliminarily to or in connection with a judicial proceeding . . . .
 6

 7 Fed. R. Crim. P. 6(e)(3)(E). The Court’s power to order disclosure is discretionary and may be

 8 exercised upon a showing of need and a finding that disclosure is required by the ends of justice. In re

 9 William H. Pflaumer & Sons, Inc., 53 F.R.D. 464, 470 (E.D. Pa. 1971); see also United States v. Procter
10 & Gamble Co., 356 U.S. 677, 682 (1958).

11          In U.S. Industries, Inc. v. United States District Court, 345 F.2d 18 (9th Cir.), cert. denied, 382

12 U.S. 814 (1965), the Ninth Circuit observed that disclosure should be liberally allowed when the

13 traditional policies underlying grand jury secrecy are no longer served. The court held that when the

14 reasons for the policy of secrecy “do not apply at all in a given situation, or apply to only an

15 insignificant degree, the party seeking disclosures should not be required to demonstrate a large

16 compelling need.” Id. at 21.

17          The Ninth Circuit listed five policy considerations underlying the need for grand jury secrecy:

18          (1) to prevent the escape of those whose indictment may be contemplated; (2) to insure
            the utmost freedom to the grand jury in its deliberations, and to prevent persons subject to
19          indictment or their friends from importuning the grand jurors; (3) to prevent subornation
            of perjury or tampering with the witnesses who may testify before the grand jury and
20          later appear at the trial of those indicted by it; (4) to encourage free and untrammeled
            disclosures by persons who have information with respect to the commission of crimes;
21          (5) to protect the innocent accused who is exonerated from disclosures of the fact that he
            has been under investigation, and from the expense of standing trial where there was no
22          probability of guilt.

23 Id. at 22 (quoting United States v. Amazon Ind. Chem. Corp., 55 F.2d 254 (D. Md. 1931)); accord

24 Procter & Gamble Co., 356 U.S. at 681-82 n.6.

25          In this case, the policy considerations requiring secrecy apply with diminished force. The case

26 has already been indicted, and the matter is set to proceed to trial on February 19, 2019. See In re

27 William H. Pflaumer & Sons, Inc., 53 F.R.D. at 470 (stating that “once a grand jury has concluded its

28 work, the courts have, to some degree, relaxed the secrecy principle”). Transcripts of the testimony of

     USA’S APP. FOR RELEASE OF GRAND JURY TRANSCRIPTS
     CR 17-00295 HSG                                                                                    2
 1 civilian witnesses who testified before the grand jury have already been disclosed to the defense.

 2 Disclosing the testimony of any law enforcement witnesses before the grand jury who are expected to

 3 testify at trial would not implicate the other policy concerns in this case. Moreover, disclosure of the

 4 grand jury testimony is in the interest of justice because it will permit defendant’s counsel to have

 5 certain Jencks Act materials before trial pursuant to 18 U.S.C. § 3500.

 6 C.       Conclusion

 7          Accordingly, the government moves this Court to issue an order authorizing the government to

 8 provide defendant’s counsel with copies of the grand jury testimony of any law enforcement witnesses

 9 whom the government may call at trial. The government plans to provide these materials to defense
10 counsel on or before February 4, 2019. A proposed order is set out below.

11 Dated: January 15, 2019                               Respectfully submitted,

12                                                       ALEX G. TSE
                                                         United States Attorney
13

14
                                                                    /s/
15                                                       KYLE F. WALDINGER
                                                         MATTHEW L. McCARTHY
16                                                       Assistant United States Attorneys
17                                           [PROPOSED] ORDER
18          IT IS HEREBY ORDERED pursuant to Federal Rule of Criminal Procedure 6(e)(3)(E) that
19 plaintiff United States of America may supply counsel for defendant Saleem Khan with a copy of the

20 grand jury testimony of law enforcement witnesses the government may call at trial. This order is being

21 entered to permit compliance with the disclosure provision of the Jencks Act, 18 U.S.C. § 3500.

22          IT IS FURTHER ORDERED that defense counsel shall not disclose such grand jury testimony
23 to any other persons, except as necessary in preparation of the defense, without prior authorization from

24 this Court, and that the copy of the testimony provided to defense counsel (and any reproductions or

25 copies made of the produced copy) shall be returned to the government at the conclusion of proceedings.

26

27 Dated: 1/16/2019                                      ______________________________________
                                                         HONORABLE HAYWOOD S. GILLIAM, JR.
28                                                       United States District Judge
     USA’S APP. FOR RELEASE OF GRAND JURY TRANSCRIPTS
     CR 17-00295 HSG                                                                                  3
